DETAILED ACTION
Election/Restrictions
Claims 17 and 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (6,321,430).

 	Regarding claim 1, Goldman teaches tag cassette assembly for use in connection with an engraving process carried out in an engraving machine, the assembly comprising: 
a single piece cassette body (fig. 4, item 49/22/30) of plastic material (col. 4, line 12), the cassette body including a first major side (fig. 5, left side) and a second major side (fig. 5, right side) and a periphery formed by minor edges (fig. 5, all edges of window 28 and opening by which surface 46 of workpiece is accessible) ; 
a tag (fig. 5, item 40) secured in a capture space (fig. 5, space in which workpiece 40 is held) of the cassette body; 
wherein the first major side is configured to provide access to a first side of the tag to facilitate engraving and the second major side is configured to provide access to a second side of the tag to facilitate engraving (col. 4, lines 34-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Huss et al. (8,424,216).
 	Regarding claim 2, Goldman teaches the tag cassette assembly of claim 1, wherein the tag is held within an opening of a tag framing panel (fig. 5, item 28), wherein the capture space of the single piece cassette body is formed by a lateral slot along one minor edge (see fig. 5, Note slot into which workpiece 40 is placed). Goldman does not teach a tag framing panel that slidingly engages into a final position in order to locate the tag in a set position within the capture space for engraving. Huss teaches this (Huss, see figs. 1-4, Note framing panel 66 with tag 12 that both slide into cassette 40). It would have been obvious to one of ordinary skill in the art at the time of invention to construct the cassette disclosed by Goldman in the sliding arrangement disclosed by Huss because doing so would allow for insertion of the tag into the cassette for engraving with a simple sliding motion rather than a bending motion that could damage the tag. 	Regarding claim 3, Goldman in view of Huss teaches the tag cassette assembly of claim 2, wherein the first major side of the cassette body includes tag engaging structure at least along a portion of a periphery the tag when the tag is in the set position, and the second major side of the cassette body includes tag engaging structure at least along a portion of the periphery of the tag when the tag is in the set position (Goldman, see fig. 5, Note that wall 49 engages the workpiece on the first major side, and elements 30 engage the workpiece on the second major side). 	Regarding claim 4, Goldman in view of Huss teaches the tag cassette assembly of claim 3, wherein the tag engaging structure of the first major side does not align with the tag engaging structure of the second major side (Goldman, see fig. 5, Note that the structures “do not align”). 	Regarding claim 5, Goldman in view of Huss teaches the tag cassette assembly of claim 2, wherein an internal end of the lateral slot includes a card stop edge (Goldman, see fig. 5, item 26), wherein the lateral slot includes at least one retaining tab (Goldman, see fig. 2, item 30) that includes a tapered entry surface to facilitate insertion of the card (Goldman, fig. 5, Note that edge of 30 is tapered). 	Regarding claim 6, Goldman in view of Huss teaches the tag cassette assembly of claim 5, wherein the retaining tab is in a fixed, non-moving position on the second major side (Goldman, see figs. 2, 5). 	Regarding claim 7, Goldman in view of Huss teaches the tag cassette assembly of claim 5, wherein each one of two opposed side edges of the tag framing panel includes a projecting edge feature for positively engaging with side edges of the lateral slot (Huss, see fig. 1, Note that the projecting edge is being defined as the rounded projection in the insertion direction that fits into rounded wall of cassette 74).

Regarding claim 15, Goldman in view of Huss teaches the tag cassette assembly of claim 2, wherein the capture space captures both the tag framing panel and the tag (Goldman, see fig. 1, note that if relief 26 is analogized to the tag framing panel, capture space 28 captures both) ; 
wherein, within a periphery of the capture space, the first major side of the cassette body includes both tag engaging structure and tag framing panel engaging structure (Goldman, see fig. 5, note that any part of wall 49 can be defined as a “tag engaging structure,” and any other part of wall 49 can be defined as “tag framing panel engaging structure” because no further definition has been given to those components. That is, the claim does not specify any structure requiring the structures to engage other particular structures but rather simply names components without specific functions); 
wherein, within the periphery of the capture space, the second major side of the cassette body includes both tag engaging structure and tag framing panel engaging structure; wherein the tag engaging structure and tag framing panel engaging structure of the first major side does not align with the tag engaging structure and tag framing panel engaging structure of the second major side (Goldman, see fig. 5, note that any of items 30 can be defined as a “tag engaging structure,” and any other of items 30 can be defined as “tag framing panel engaging structure” because no further definition has been given to those components. That is, the claim does not specify any structure requiring the structures to engage other particular structures but rather simply names components without specific functions. Note that items 30 do not particularly align with back wall 46. Note also that the non-alignment has not been defined).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Hess as applied to claim 2 above, and further in view of Pascua et al. (10,565,486).
 	Regarding claim 14, Goldman in view of Huss teaches the tag cassette assembly of claim 2. Goldman in view of Hess does not teach wherein the tag framing panel is formed as a die cut card. Pascua teaches this (Pascua, col. 5, line 63). It would have been obvious to use a die-cut card, as disclosed by Pascua, with the device disclosed by Goldman in view of Huss because doing so would amount to combining a prior art method of making a card with a prior art card engraving cassette and card to obtain predictable results.  	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Hess as applied to claim 2 above, and further in view of Badalich (3,044,198).
 	Regarding claim 16, Goldman in view of Huss teaches the tag cassette assembly of claim 2. Goldman in view of Hess does not teach wherein the cassette body is of a clear plastic material through which indicia on a surface of the tag framing panel can be viewed. Badalich teaches a transparent slide cassette for holding slides stationary during movement in a projector (Badalich, col. 2, lines 47-50). It would have been obvious to mold the cassette body of Goldman in view of Huss from a clear plastic material, as disclosed by Badalich, because doing so would amount to combining a known prior art plastic color to a known prior art plastic component to yield predictable results.  					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853